Title: April [1799]
From: Washington, George
To: 




1. Clear (except being smoky). Mer. at 46. Wind Northerly—afterwds. Easterly and towards Night lowering.
 


2. Very thick mist—afterwards Raining with the Wind at East & Mer. at 48 in the Morning. In the afternoon the wind shifted to No. Wt. Blew fresh & turned cold.
 


3. Extreme cold (but forgot to see what the Mercury was). Wind very high from the No. Wt. and continued so all day. Went up to four mile run to run round my land there. Got on the grd. about 10 Oclock and in Company with Captn. Terret and Mr. Luke commenced the Survey on 4 mile run & ran agreeably to the Notes taken. In the evening went to Alexa. & lodged myself at Mr. Fitzhughs.


   
   my land there: This plot of about 1,200 acres on Four Mile Run, bought by GW in 1775, lay about four miles north of Alexandria on the road to Leesburg. It had been losing timber to trespassers for years, and GW particularly suspected the owners of adjoining lands, among whom were Capt. William Henry Terrett, Jr. (d. 1826), and John Luke (see entry for 27 Jan. 1775; STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 57–59, 72–73, 78–79). Terrett was the son of William Henry and Margaret Pearson Terrett. Luke was the son of the John Luke who bought this 330–acre tract in 1773 from Mrs. Susanna Pearson Alexander, daughter of the original patentee, Simon Pearson (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 78–79).



 


4. The No. Wt. [wind] contd. through the Night & all this day & cold. Recommenced the Survey at the upper end where we left off in Company with Colo. Little—Captn. Terret and Mr. Willm. Adams & contd. it agreeably to the Notes until we came to 4 Mile run again which employed us until dark. Returnd to Alexa. and again lodged at Mr. Fitzhughs.


   
   Col. Charles Little and William Adams both owned land adjoining GW’s land being surveyed this day. William Adams (1723–1809), son of Gabriel Adams, Sr. (d. 1750), and Priscilla Pearson Adams, had served as a colonel of militia, vestryman of Truro Parish, justice of the peace, and sheriff of

Fairfax County. His home, Church Hill, adjoined GW’s land on the southwest. Adams was an early Methodist convert, and his home was headquarters for Bishop Francis Asbury when he was traveling in the area (steadman [2], 223–24).



 


5. Returned home to Breakfast. But little wind in the forenoon & quite calm in the afternoon—cool notwithstanding. Mer. 42 at Night.
 


6. Mer. at 38 in the Morning. Very cloudy & wind at No. Et. Clear afterwards with but little wind. Mer. 46 at Night. Mr. White the Fedl. Commr. came to dinner and Colo. Ball after dinner.
 


7. Clear & calm in the Morning. Mer. at 41. Wind moderately from the No. Wt. the remainder of the day. Mer. 52 at Night.
 


8. Hazy & smokey with a light breeze from the Southward in the Morning & Mer. at 46. Wind fresh from the same point afterwards. Mer. 62 at Night. Colo. Ball & Mr. White went away after breakfast.
 


9. In the morning Mer. at 56. Wind very fresh from South & very likely for Rain. Shifted abt. 9 Oclock & blew violently at No. W. turned cold. Mer. 32 at Night. Mrs. Washington of H: came.


   
   mrs. washington of h: Elizabeth Foote Washington of Hayfield.



 


10th. A hard frost—morning clear and Cold. Wind at No. Wt. & Mer. at 28.
 


11. Mer. at 32 in the morning and 49 at Night. Wind Southerly and towards evening the Weather was a little lowering. Mr. Foot dined here & with Mrs. Washington returned home in the afternoon.
 


12. Morng. Calm & Heavy. Mer. 45. Wd. afterwards, first Southerly & then Easterly but not fresh. Weather clear. Mer. 54 at Night. Doctr. Wade came this Aftn. Spread Plaster of Paris this Morning on the circle & sides before the door & on the Lawn to the Cross Path betwn. the Garden gates & on the Clover by the Stable.


   
   Dr. Robert H. Wade had been to Mount Vernon three times during March and April to attend sick slaves (Wade’s account with GW, 13 Mar.—12 April 1799, PU: Early American Letters).



  

   

13. A little rain fell last night. Wind at No. Wt. & Mer. 45 in the Morning—contd. at No. Wt. all day—but not hard. Mer. 50 at Night.
 


14. Clear Morning; Mer. at 30, Wind at No. Wt. but light. Calm afterwards & lowering; Mer. 58 at Night.
 


15. Clear & Calm morning. Mer. at 43. Clear & calm all day. Mer. 62 at Night.
 


16. Calm & clear in the Morning. Brisk Southerly wind afterwards. Mer. 48 in the Morning & 62 at Night.
 


17. Lowering morning—brisk Southerly wind. Mer. at 58 in the morning and 66 at Night. Jno. Tayloe Esqr. & Mr. Jno. Herbert came here to dinner.


   
   John Tayloe (1771–1828) was one of the most notable owners of racehorses in Virginia at the turn of the century. He divided his time between his family home, Mount Airy, in Richmond County and his town house—the Octagon House—built for him in the Federal City.



 



18th. Calm & pleasant—a refreshing Rain fell in the night. Mer. at 60 in the morning & 66 at Night. About 9 Oclock the wind sprung up from No. Wt. but did not blow fresh nor cold. In the afternoon it shifted to So. Wt. Mr. Tayloe & Mr. Jno. Herbert went away after breakfast.
 


19. Mer. 54 in the morning. Wind Northerly & cool, & beginning to lower. Clear afterwards wind encreasing. Mer. 46 at Night & blowing.
 


20. Mer. at 32. Wind still fresh from No. Wt. & having blown (it is believed) throu the Night. It is hoped the fruit has escaped, altho’ there Ice had formed. Mrs. Washington of Hayfield—Genl. O’Donald, Mr. Barry, Mr. Oliver Mr. Thompson & a Doctr.  dined here & returned. Mer. 47 at N.

   
   
   genl. o’donald: probably John O’Donnell (died c.1805), eldest son of John O’Donnell (1715–1780) of County Clare in Ireland. O’Donnell ran away from home as a young man and became bookkeeper to the captain of an East Indiaman. He later amassed a fortune while in the employment of the East India Company but was robbed of most of it on his way back to Europe. O’Donnell became master and owner of a merchant ship trading between Bombay and Baltimore and brought the first direct importation of goods from Canton to Baltimore in 1785. He settled in Baltimore probably about 1780 and became colonel of the 27th Regiment of militia and a member of the Maryland legislature. His estate, Canton, was near Baltimore (BURKE [1]L. G. Pine, ed. Burke’s Genealogical and Heraldic History of the Landed Gentry of Ireland. 4th ed. London, 1958., 533; Otho Holland Williams PapersMaryland Historical Records Survey Project. Calendar of the General Otho Holland Williams Papers in the Maryland Historical Society. Baltimore, 1940., 135n; GW to O’Donnell, 4 Sept. 1797, NN: Washington Papers).



   
   Mr. Oliver is probably either John Oliver or Robert Oliver (c.1757–1834), both of whom were merchants in Baltimore.



 


21. Morning clear & calm. Mer. at 42. But little wind all day & that No. Westerly. Mer. 54 at Night. A B. Heppesley Coxe Esqr. recomd. by Mr. Bingham came here to dinnr.


   
   b. heppesley coxe: probably John Francis Buller Hippisley Coxe of Stone Easton, Somerset, Eng. He was the son of James Buller of Devon and his wife, Mary Hippisley Coxe Buller, of Somerset. In 1793 Young Buller by royal license had assumed the surnames of Hippisley Coxe (BURKE [2]Peter Townend, ed. Burke’s Genealogical and Heraldic History of the Landed Gentry. 3 vols. London, 1965–72., 3:459).



 


22. Morng. clear & Wind Easterly. Mer. at 44 in the Morning & 49 at Night. Mr. Coxe went awy. after breakfast & Mr. Vanstapherst came to dinner & Doctr. Craik to see Mr. Lear afterwards.


   
   mr. vanstapherst: probably a connection of the Amsterdam banking firm of Nicholaas and Jacob Van Staphorst. The Van Staphorst brothers, in connection with the Amsterdam firm of Jan and Wilhem Willink and a third partner, Nicholas Hubbard, had acted as the bankers of the United States in

Amsterdam during the Confederation and early federal period. mr. lear: On 18 Mar. Dr. William Thornton wrote GW from the Federal City: “Col. Lear complained of one of his Legs very much. I examined & found it in a very bad state, but promised if he would stay with me for a week to attempt to render him some Service” (DLC: William Thornton Papers). On 24 April Thornton wrote GW: “we lament exceedingly the relapse of our Friend Colonel Lear and wish he could have staid a little longer with us; but I must own he is in some respects not a very patient Patient” (DLC:GW).



 


23d. Morning very heavy & cloudy with the wind at East & the Mer. at 46. About 6 oclock in the afternoon a fine rain began & continued for an hour. Mer. 54 at Night. Doctr. Craik went away before breakfast & a Majr. Jones—a british Officer came to dinner & Mr. George Peter at Night.

	
   
   
   George Peter (1779–1861), youngest brother of Thomas Peter of Georgetown, had come to Mount Vernon soliciting a commission in the provisional army. GW wrote him a recommendation, describing “the young Gentleman . . . [as] likely, well grown, and of good behaviour,” and added, “all of the family of them are warm Federalists” (GW to James McHenry, 1 Feb. 1799 and 24 April 1799, DLC:GW). After participating in western exploration in the early years of the nineteenth century, Peter returned to Maryland, settling in Georgetown and Montgomery County, where he represented his district in Congress as a Democrat (Ecker, Old George TownGrace Dunlop Ecker. A Portrait of Old George Town. Richmond, Va., 1951., 150–51).



 


24. Mer. at 52. Morning clear no Wind—afterwards at No. Wt. & high. Mer. 46 at Night. Gentlemen who came yesterday went away after breakfast and I went up to Alexa. to an Election of a Representative from the District to Congress & from the County to the State Legisla[tur]e.


   
   from the district: GW voted for Henry (Light Horse Harry) Lee, who won election to the United States House of Representatives for the Sixth Congress, which was the only term he served. Three weeks after the first session opened, on 26 Dec. 1799, Lee spoke for the whole Congress on the death of GW and reminded his fellow Americans that while GW was “First in war—first in peace—and first in the hearts of his countrymen, he was second to none in the humble and endearing scenes of private life” (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 6th Cong., 1310). from the county: Richard Bland Lee and Thomas Swann were elected to the Virginia House of Delegates from Fairfax County.



 


25. Mer. at 50 in the morng. & 58 at Night. Calm Morning & evening & a light Southerly wind abt. Midday. Doctr. Stuart came to dinner.
 


26. Mer. at 50 in the Morning and Wind at No. Et. which afterwds. shifted to So. Et. Mer. 58 at Night. Doctr. Stuart went away after breakfast and Mr. & Mrs. Law. Lewis came from Hope Park in the afternoon.
 



27. Mer. at 57 in the Morning. Rain last Night—wind at So. Et. and from abt. 8 oclock in the Morning continual Rain until Night—with thunder & lightning after dark. Mer. 62 at Night.
 


28. Morning clear—with a light breeze from the Southward. Mer. at 60 & at night 68. About 9 Oclock the Wd. came from the No. Wt. & blew pretty fresh but not cold. Doctr. Craik & a Mr. Halsted dined here & returned.
 


29. A little cloudy & Wind about North in the Morning. Mer. 62. Clear afterwards. Went up to run round my land on 4 Mile run. Lodged at Colo. Littles.

	
   
   Although GW mentions no one else as being present this day, he had met all of the major owners of the lands adjoining his Four Mile Run land at the election in Alexandria (24 April). At that meeting, GW later wrote, “all the parties . . . engaged to meet me at the beginning Corner . . . by nine o’clock” on this morning to “ascertain all the Corners and . . . re-mark any of the lines” around GW’s 1200–acre plot (GW to Ludwell Lee, 26 April 1799, DLC:GW; and see entry for 3 April 1799).



 


30. Engaged in the same business as yesterday & returned home in the afternoon. Morning clear & fine. Wind Easterly—afterwards fresh from the Southward. Clouded up and between 2 & 3 began to rain. Conti[nue]d to do so steadily until I went to bed. Mer. then at 50.
